DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Drawings
The modifications to the drawings were received on 12/13/2021.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 12/13/2021, the Examiner withdraws Drawing objections of the previous Office action.
Specification
The modifications to the specification were received on 12/13/2021.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 12/13/2021, the Examiner withdraws Specification objections of the previous Office action.
Claim Rejections - 35 USC § 112
The modifications to the claims were received on 12/13/2021.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 12/13/2021, the Examiner withdraws claim rejections under 35 USC § 112(b) to claims 1-20 of the previous Office action.
Allowable Subject Matter
Claims 1-20 are allowed.
claims 1-20 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination receiving, at a trained deep neural network, a first dataset having a first label and a first context and generating, at the trained deep neural network, a second dataset having the first label and a second context, different from the first context, according to a plurality of mapping, where a first mapping of the plurality of mapping comprises one or more weights of the trained deep neural network that maps data having the first label and the first context to data having a second label, different from the first label, and the first context, and a second mapping of the plurality of mapping comprises one or more weights of the trained deep neural network that maps data having the second label and the first context to data having the second label and the second context, as the applicant has claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN A TORRES/Primary Examiner, Art Unit 2636